Citation Nr: 0201763	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  94-04 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cardiac 
disability to include aortic valve disease and aortic valve 
replacement residuals.

2.  Entitlement to service connection for peptic ulcer 
disease.

3.  Entitlement to service connection for a hiatal hernia.


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from February 
1964 to February 1967.  The appellant thereafter served as a 
member of the Army Reserve/Alabama Army National Guard for 
over 21 years, until his retirement in December 1991.

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  After issuing remands in March 1996, 
and November 1998, the Board denied the appellant's three 
service connection claims at issue, upholding the RO in a 
decision issued in October 1999.  

The appellant then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter Court).  In March 2001, the parties filed a 
Joint Motion for Remand and requested a stay of proceedings 
pending a ruling on the Joint Motion.  The basis for the 
Motion for Remand was that the Court's holding in Holliday v. 
Principi, 14 Vet. App. 280 (2001), required a return of the 
case to the Board because the issue of whether the newly 
enacted statutory requirements relating to the duty to assist 
were satisfied in this case had to be addressed by the Board 
in the first instance.  An Order of the Court, dated in April 
2001, granted the Joint Motion and vacated the Board's 
decision.  The issues on appeal were remanded pursuant to the 
provisions of 38 U.S.C.A. § 7252(a).


REMAND

The appellant submitted additional medical evidence 
concerning his cardiac claim in conjunction with his November 
1999 motion for reconsideration.  He did not waive review of 
the evidence by the agency of original jurisdiction and 
therefore referral to the RO of evidence received directly by 
the Board is required.  38 C.F.R. § 20.1304.  In any case, 
since the matter is being remanded, the RO will have the 
opportunity to consider the evidence submitted to the Board 
by the appellant in November 1999.  The RO will also have the 
opportunity to consider the evidence submitted by the 
appellant in October 1998, and October 2001, that was 
accompanied by a waiver of RO review.

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  Section 7(b) of the VCAA 
states that, in the case of a claim for benefits finally 
denied as being not well grounded between July 14, 1999 and 
November 9, 2000, the claim can be readjudicated upon the 
request of the claimant or the Secretary's own motion as if 
the denial had not been made.  In October 1999, the Board 
denied the appellant's peptic ulcer and hiatal hernia service 
connection claims based on a determination that the claims 
were not well grounded.  Therefore the Board finds that the 
denials of the claims for service connection for a peptic 
ulcer and a hiatal hernia meet the criteria of section 7(b).

Furthermore, the proper entity to move for and to 
readjudicate the claims is the agency of original 
jurisdiction, i.e. the RO.  In VAOPGCPREC 3-2001, VA General 
Counsel clarified the provisions of section 7(b) of the VCAA.  
The General Counsel indicated that under section 7(b) of the 
VCAA, the VA, upon request of the claimant or upon the motion 
of the Secretary of VA, must readjudicate certain finally 
decided claims "as if the denial or dismissal had not been 
made."  The General Counsel held that if readjudication under 
section 7(b) is timely initiated, the first readjudication of 
the claim must be made by the agency of original 
jurisdiction.  VAOPGCPREC 3-2001.  VA, including the Board, 
is bound by this opinion.  See 38 U.S.C.A. § 7104(c).

The Board therefore refers the claims of service connection 
for a peptic ulcer and a hiatal hernia to the RO for 
readjudication and the Secretary of the VA should order 
readjudication of the claim as if the denials had not been 
made.  See VCAA.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In reviewing the claims file, the Board observes that the 
appellant served as a member of the Army Reserve/Alabama Army 
National Guard.  A Report of Separation and Record of Service 
(NGB Form 22) indicates that the appellant enlisted on 
December 16, 1977, and that he retired on December 15, 1991.  
The document does not give the dates of the appellant's 
periods of active duty, active duty for training (ACDUTRA), 
or inactive duty for training (INACDUTRA).  In addition, the 
document indicates that the appellant had had over seven 
years of prior Reserve participation, for a total over 21 
years of Reserve/National Guard membership.  

The evidence of record contains only a few medical records 
from the appellant's 1977-1991 National Guard membership and 
no records from his almost eight years of Reserve membership.  
The Court has held that where evidence in support of the 
veteran's claim may be in his service record or other 
governmental records, the VA has the duty to obtain such 
records in order to fully develop the facts relevant to the 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 82 (1991).

The claims file does not contain the complete records 
associated with the appellant's November 1991 aortic valve 
replacement surgery.  In particular, the surgical pathology 
report for the removed valve is not of record.  As noted in 
the August 1999 VHA medical opinion, this report may contain 
clinically probative information.  The RO should take all 
appropriate steps to obtain the rest of the medical records 
from the appellant's November 1991 heart surgery and 
associate them with the claims file.

The Board notes that the private physician who provided the 
October1998 medical opinion that the valve replacement was 
almost certainly due to the measles viremia did not provide 
any reasons or clinical basis for that opinion.  Given the 
amended statutory provisions regarding assistance to veterans 
and need for clarification of the medical evidence of record, 
the Board concludes that Dr. Wesley should be afforded an 
opportunity to supplement his opinion with reasons and bases 
for his conclusion.

While the appellant was afforded a VHA medical opinion in 
connection with this claim, the reviewer was unable to render 
a complete response to the questions concerning the etiology 
of the appellant's cardiac disorder because he did not have 
access to all of the pertinent medical records.  The addition 
of the Army Reserve/National Guard records and the private 
medical records to the evidence of record could shed 
additional light on this question.  Therefore the RO should 
arrange for another VA medical review of the appellant's 
claims file.

The Board also notes that the final rule implementing the 
provisions of the VCAA concerning claims for benefits 
governed by part 3 of Title 38, Code of Federal Regulations, 
has been published.  See 66 Fed. Reg. 45620 (August 29, 
2001).  This remand will also give the RO an opportunity to 
develop these claims pursuant to those regulations.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appropriate 
entity and obtain verification of the 
appellant's periods of active duty, 
ACDUTRA, and INACDUTRA with the Army 
Reserves/ Alabama State Army National 
Guard between 1967 and 1991.  The RO 
should also obtain personnel records from 
all of the appellant's periods of duty, 
whether active duty, ACDUTRA or 
INACDUTRA, in the Army Reserve/Alabama 
Army National Guard, as well as the rest 
of the appellant's service medical 
records.  All records obtained should be 
associated with the claims file.

2.  The RO should obtain the appellant's 
relevant medical treatment records from 
any VA facility, private doctor and/or 
hospital identified by the appellant, to 
the extent not already on file.  In 
particular, the complete records, 
including all surgical pathology reports, 
from the appellant's November 1991 aortic 
valve surgery should be obtained.  The 
appellant should provide assistance as 
needed to obtain these records which 
should be associated with the claims 
file.

3.  The RO should notify the appellant 
that, although Dr. Wesley has stated his 
opinion that the appellant's aortic 
condition was related to his in-service 
rubella, the evidence from the doctor 
would be stronger if he provided a more 
specific rationale for his opinion other 
than the general statement he provided.  
The RO should inform the appellant that, 
for example, the doctor's opinion would 
be more persuasive if it were based on a 
review of all the evidence of record.  It 
would also be helpful if the doctor would 
refer specifically to particular items of 
evidence on which the opinion is based.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) and the final 
rule published at 66 Fed. Reg. 45620 
(August 29, 2001) is fully complied with 
and satisfied.

5.  After the above development is 
completed, and whether or not records are 
received which are pertinent, the RO 
should arrange for a review of the 
appellant's medical records by an 
appropriate specialist, due to the 
questions of etiology presented, in order 
to evaluate the etiology of any cardiac 
disorder.  The claims file, including all 
in-service and post-service treatment 
records, should be made available to the 
reviewer.  The reviewer is requested to 
review the pertinent medical records, and 
provide a written opinion as to the 
presence, etiology and onset of any 
cardiac disorder found.  Specifically, 
the reviewer is requested to provide an 
opinion as to whether it is as likely as 
not that any documented aortic valve 
disorder was related to symptoms or signs 
the appellant may have had prior to 
service, in service or within one year of 
service separation.  The reviewer should 
state whether the appellant's in-service 
rubella could have in any way caused the 
appellant's aortic valve disorder.  
Reference should be made to all private 
and VA medical opinions of record on that 
question.

The reviewer should also offer opinions 
as to whether the appellant's documented 
aortic condition pre-existed service; and 
if so, whether it is at least as likely 
as not that the pre-existing aortic 
disorder was aggravated (increased in 
severity beyond the normal progression) 
by any incident of service.

6.  Thereafter, the RO should readjudicate 
the appellant's three service connection 
claims at issue.  The RO should consider 
all of the evidence of record, and any 
additional evidence obtained by the RO 
pursuant to this remand.  The RO should 
adjudicate each of the appellant's claims 
on the appropriate legal basis and with 
consideration of all pertinent 
regulations.

7.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's attorney should be provided a 
supplemental statement of the case (SSOC) 
concerning the denied issue(s).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If a claim is denied but no disagreement is filed, it should 
not be certified to the Board unless all applicable appellate 
procedures are followed.  Thereafter, subject to current 
appellate procedures, the case should be returned to the 
Board for further appellate consideration, if appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


